

117 S2484 IS: Conservation Reserve Program Flexibility Act of 2021
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2484IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Thune (for himself, Ms. Smith, Mr. Rounds, Ms. Klobuchar, Mr. Hoeven, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to allow emergency haying under the conservation reserve program during the primary nesting season.1.Short titleThis Act may be cited as the Conservation Reserve Program Flexibility Act of 2021 or the CRP Flexibility Act of 2021.2.Emergency haying during the primary nesting seasonSection 1233(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3833(b)(1)) is amended—(1)in subparagraph (A)(ii), by inserting subject to subclauses (I) and (III) of clause (i), and subclauses (I) and (II) of clause (ii), of subparagraph (B), before are subject to; and(2)in subparagraph (B)(i)—(A)by redesignating subclauses (I) through (VI) as subclauses (II) through (VII), respectively;(B)by inserting before subclause (II) (as so redesignated) the following:(I)emergency haying in response to a localized or regional drought, flooding, wildfire, or other emergency, on all practices, during or outside the primary nesting season, when—(aa)the county is designated as D2 (severe drought) or greater according to the United States Drought Monitor;(bb)there is at least a 40 percent loss in forage production in the county; or(cc)the Secretary, in coordination with the State technical committee, determines that the program can assist in the response to a natural disaster event without permanent damage to the established cover;;(C)in subclause (II) (as so redesignated), in the matter preceding item (aa), by striking emergency haying, emergency grazing, or other emergency use and inserting emergency grazing or other emergency use; and(D)in subclause (IV) (as so redesignated), by striking outside the primary nesting season and inserting during or outside the primary nesting season.